Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-10, 13 of U.S. Patent No. 10,105,074. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader in scope from the patented claims with respect to positioning the electrodes on the catheter in contact with cardiac tissue at a plurality of locations, whereas the patented claims specify “to sense conductivity of the cardiac tissue”.  Further, while the application claims state “generating a map of the electrode signal acquisitions relative to the cardiac tissue”, this map generation would have been obvious to one of ordinary skill in the art, as the electrodes are positioned in contact with cardiac tissue, therefore the electrode signal acquisitions resulting from the positioned electrodes would have been relative to the cardiac tissue.  It is also important to note that this limitation “generating a map of the electrode signal acquisitions relative to the cardiac tissue” is stated as one of two possibilities (“and/or”), the other possibility of interpretation of the claim being “energizing ablation electrodes to ablate the cardiac tissue at selected locations to alter conductivity of the cardiac tissue”, which is what the patented claims state.
Application claim number
Patented claim number
1
1, 10
2
2

3
4
4
5
13
12
9


Claims 1-4, and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 16 and 20 of U.S. Patent No. 10,582,872. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader in scope from the patented claims with respect to being silent as to detecting a representative cardiac cycle and designating a reference electrode signal acquisition and relative time to each recorded time of electrode signal acquisition relative to the representative cardiac cycle, whereas the patented claims specify the representative cardiac cycle.  The application claims do require the method step of positioning the electrode on the catheter in contact with cardiac tissue at a plurality of locations but this would have been obvious to one in the art in order to determining visualization of electrophysiology information sensed by electrode on a catheter for cardiac tissue and is not considered a novel feature.  Further, while the application claims state “generating a map of the electrode signal acquisitions relative to the cardiac tissue”, this map generation would have been obvious to one of ordinary skill in the art, as the electrodes are positioned in contact with cardiac tissue, therefore the electrode signal acquisitions resulting from the positioned electrodes would have been relative to the cardiac tissue.  It is also important to note that this limitation “generating a map of the electrode signal acquisitions relative to the cardiac tissue” is stated as one of two possibilities (“and/or”), the other possibility of interpretation of the claim being “energizing ablation electrodes to ablate the cardiac tissue at selected locations to alter conductivity of the cardiac tissue”, which is what the patented claims state.

Patented claim number
1
1, 16
2
2
3
3
4
4
6
20


Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-11, 13, 16-18 of U.S. Patent No. 9,662,033. Although the claims at issue are not identical, they are not patentably distinct from each other because while the application claims do require the method step of positioning the electrode on the catheter in contact with cardiac tissue at a plurality of locations but this would have been obvious to one in the art in order to determining visualization of electrophysiology information sensed by electrode on a catheter for cardiac tissue and is not considered a novel feature.  Further, while the application claims state “generating a map of the electrode signal acquisitions relative to the cardiac tissue”, this map generation would have been obvious to one of ordinary skill in the art, as the electrodes are positioned in contact with cardiac tissue, therefore the electrode signal acquisitions resulting from the positioned electrodes would have been relative to the cardiac tissue.  
Application claim number
Patented claim number
1
1, 10, 16-18
2
2
3
3
4
4, 11

13


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
The claim(s) recite(s) a method (process) for visualization of electrophysiology information.

Step 2A, Prong One
Regarding claim 1, the limitations “identifying the electrodes with signal acquisitions; designating a reference electrode signal acquisition; assigning a relative time to each recorded time of electrode signal acquisition relative to the reference electrode signal acquisition; correlating assigned relative times to identified electrode to generate a sequence of electrode signal acquisitions; generating a visual representation on a display with a plurality of separate images shown in series to represent a progression of the sequence of electrode signal acquisitions, each of the plurality of images including a graphical image of the electrodes, wherein individual electrodes are visually marked to represent the sequence of electrode signal acquisitions; and generating a map of the electrode signal acquisitions relative to the cardiac tissue” are processes, as drafted, covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard.  For example, identification of signal acquisitions, designation of a reference electrode signal 

Step 2A, Prong Two
This judicial exception is not integrated into a practical application.  In particular, the claim recites two additional elements of “positioning the electrodes on the catheter in contact with cardiac tissue at a plurality of locations; recording times of electrode signal acquisitions”.  Electrodes are recited at a high-level of generality (i.e., any electrode able to detect electrode signal acquisitions) and they amount to no more than mere pre-solution activity of data gathering.  This pre-solution activity of data gathering using electrodes is well-understood, routine, and conventional in the field as shown in Table 48.4 in Neuman, M. R. (2000, “Biopotential Electrodes”, J.D. Bronzino Ed., Second Edition, CRC Press LLC, Boca Raton) and all uses of the recited judicial exception require the pre-solution activity of data gathering.  Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites an additional element of “and/or energizing ablation electrodes 

Claims 2-10, 12-13 places further limits on the graphical image which can still be performed using pen and paper by a human.  As such, the claim is not patent eligible for the same reason provided for claim 1 above.
Claim 11 further limits the process to a physical model of the location of the electrodes.  However, this limitation amounts to no more than mere pre-solution activity of data gathering as set forth above for claim 1.
Claim 14 further limits the determination of location of each of the electrodes based on a position of the catheter.  However, this limitation amounts to no more than mere pre-solution activity of data gathering as set forth above for claim 1.
Claims 15-18 further limits the determination of location of each of the electrodes based on a measured magnetic field sensor or an impedance measurement.  The magnetic field sensor or impedance measurement are recited at a high-level of generality and they amount to no more than mere pre-solution activity of data gathering as set forth above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792